Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 - 20 are presented for examination.
Claims 1 - 20 are rejected.

Claim Objections
1.	Claims 9 and 17 are objected to because of the following informalities:
Claim 9 – “to control the control the pitch” should read “to control the pitch”
Claim 9 – “the output of sound system” should read “the output of sound the system”
Claim 17 – “the system of claim 12, the subliminal” should read “the system of claim 12, wherein the subliminal”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


nd 8-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweeny (US Patent Publication No. 20170253254).

5.	Regarding claim 1, Sweeny teaches a system for promoting passenger trust and to mitigate motion sickness in a vehicle, the system comprising a first sensor structured to detect an operational status of the vehicle (Paragraphs 0010 and 0040, “The sensory stimulation system can receive inputs indicating the AV's current speed, a current route traveled by the AV, and an immediate action plan (e.g., indicating immediate actions to be performed by the AV, such as changing lanes or braking). Additionally or alternatively, the sensory stimulation system can include a number of sensors, such as an accelerometer and/or gyroscopic sensor, to reactively determine the maneuvers of the AV. For each maneuver, the sensory stimulation system can generate a set of sensory stimulation outputs to provide a rider of the AV with sensory indications of the maneuver, and output the set of sensory stimulation outputs via the output devices within the interior of the AV” “The AV 200 can include a sensor array 205 that can provide sensor data 207 to an on-board data processing system 210. As described herein, the sensor array 205 can include any number of active or passive sensors that continuously detect a situational environment of the AV 200. For example, the sensor array 205 can include a number of camera sensors (e.g., stereoscopic cameras), LIDAR sensor(s), proximity sensors, radar, and the like. The data processing system 210 can utilize the sensor data 207 to detect the situational conditions of the AV 200 as the AV 200 travels along a current route”);
a processor operably coupled to the first sensor (Paragraphs 0010 and 0040, “The AV 200 can include a sensor array 205 that can provide sensor data 207 to an on-board data processing system 210”); and
a subliminal sensory system operably coupled to the processor (Paragraph 0030, “Control signals 119 can be transmitted to a stimulation interface 95 of the vehicle interface subsystem 90 to control sensory stimulation outputs through various output devices of a sensory stimulation system of the AV 10”);
wherein the processor is structured to control the subliminal sensory system to subliminally provide information about the operational status of the vehicle to a passenger (Paragraph 0009, “A sensory stimulation system is disclosed that provides sensory stimulation outputs responsive to or preemptive of maneuvers by the autonomous vehicle (AV)… the sensory stimulation system can provide a sub-conscious or unconscious learning atmosphere within the passenger interior of the AV that can prevent motion sickness and/or provide preemptive feedback to riders such that habitual vestibular responses by the riders to outputted stimulations can be developed”).

6.	Regarding claim 2, Sweeny further teaches a system wherein the subliminal sensory system is a lighting system provided in an interior of the vehicle and the processor is structured to control color, intensity, or apparent motion of the lighting system to provide information about the operational status of the vehicle to the passenger (Paragraph 0011, “The output devices can include visually perceptive devices, such as a light bar visible within an interior of the AV. The light bar can be included to circumscribe at least a portion of the interior passenger compartment (e.g., around the ceiling of the interior, and/or around a mid-plane just below the windows) and can provide visual stimulation based on each acceleration, braking, or change of direction action performed by the AV, or combination thereof. The light bar can include multi-colored light elements which can be controlled by the sensory stimulation system to dynamically generate colors and brightness for respective portions of the light bar to indicate each of the maneuvers”).

7.	Regarding claim 3, Sweeny further teaches a system wherein the processor is structured to control the color, the intensity, or the apparent motion of the lighting system to provide a visual The light bar can include multi-colored light elements which can be controlled by the sensory stimulation system to dynamically generate colors and brightness for respective portions of the light bar to indicate each of the maneuvers”, Forces will be applied on the passenger while performing maneuvers hence providing a visual representation of an anticipated maneuver is the same as a visual representation of an anticipated of an anticipated force).

8.	Regarding claim 4, Sweeny further teaches a system further comprising a second sensor structured to detect a driving environment of the vehicle, wherein the processor is structured to control the color, the intensity, or the apparent motion of the lighting system to provide a visual representation of an object proximate to the vehicle based on the driving environment detected by the second sensor (Paragraphs 0010, 0011 and 0042, “The data processing system 210 can provide the processed sensor data 213—identifying such obstacles and road hazards—to the AV control system 220, which can react accordingly by operating the steering, braking, and acceleration systems 225 of the AV 200 to perform low level maneuvering”, “For each maneuver, the sensory stimulation system can generate a set of sensory stimulation outputs to provide a rider of the AV with sensory indications of the maneuver, and output the set of sensory stimulation outputs via the output devices within the interior of the AV”, “The light bar can include multi-colored light elements which can be controlled by the sensory stimulation system to dynamically generate colors and brightness for respective portions of the light bar to indicate each of the maneuvers”).

9.	Regarding claim 5, Sweeny further teaches a system wherein the subliminal sensory system is a sound system provided in an interior of the vehicle; and the processor is structured to control pitch, volume, or apparent origin of an output of the sound system to provide information about the The sensory stimulation system 300 can utilize the control system data 309 to generate stimulation commands 322 for other output systems 390, such as the audio system 395… The audio system 395 can be implemented with the AV's manufacturer installed speaker sets or as an independent speaker set. In some aspects, the audio system 395 can be utilized in conjunction with other output devices of the sensory stimulation system 300 to indicate instant maneuvers to be performed by the AV (e.g., via output jingles, directional tones, or speech)”).

10.	Regarding claim 6, Sweeny further teaches a system wherein the sound system is a set of speakers provided in the vehicle (Paragraph 0059, “The audio system 395 can be implemented with the AV's manufacturer installed speaker sets or as an independent speaker set”).

11.	Regarding claim 8, Sweeny further teaches a system wherein the processor is structured to control the pitch, the volume or the apparent origin of the output of the sound system to provide an audible representation of an anticipated force on the passenger (Paragraph 0059, “The audio system 395 can be utilized in conjunction with other output devices of the sensory stimulation system 300 to indicate instant maneuvers to be performed by the AV (e.g., via output jingles, directional tones, or speech)”, Forces will be applied on the passenger while performing maneuvers hence providing an audio for an anticipated maneuver is the same as providing audio for of an anticipated of an anticipated force).

12.	Regarding claim 9, Sweeny further teaches a system further comprising a second sensor structured to detect a driving environment of the vehicle, wherein the processor is structured to control the control the pitch, the volume, or the apparent origin of the output of sound system to provide an The audio system 395 can be utilized in conjunction with other output devices of the sensory stimulation system 300 to indicate instant maneuvers to be performed by the AV (e.g., via output jingles, directional tones, or speech)”, “Such output strength parameters can include… volume or audible urgency for the audio system 395”).

13.	Regarding claim 10, Sweeny further teaches a system wherein the subliminal sensory system is a haptic system provided in the vehicle, and the processor is structured to control operation of the haptic system to provide information about the operational status of the vehicle to the passenger (Paragraph 0014, “As the AV travels along the current route, the sensory stimulation system can operate the controllable seats to provide haptic stimulation”).

14.	Regarding claim 11, Sweeny further teaches a system wherein the haptic system comprises a stimulation device provided in a seat of the vehicle (Paragraph 0014, “As the AV travels along the current route, the sensory stimulation system can operate the controllable seats to provide haptic stimulation”).

15.	Regarding claim 12, Sweeny teaches a system for promoting passenger trust and to mitigate motion sickness in a vehicle having an automated driving system to autonomously operate the vehicle, the system comprising a first sensor to detect a driving environment of the vehicle, the first sensor being operably coupled to the automated driving system (Paragraphs 0010 and 0040, “The sensory stimulation system can receive inputs indicating the AV's current speed, a current route traveled by the AV, and an immediate action plan (e.g., indicating immediate actions to be performed by the AV, such as changing lanes or braking). Additionally or alternatively, the sensory stimulation system can include a number of sensors, such as an accelerometer and/or gyroscopic sensor, to reactively determine the maneuvers of the AV. For each maneuver, the sensory stimulation system can generate a set of sensory stimulation outputs to provide a rider of the AV with sensory indications of the maneuver, and output the set of sensory stimulation outputs via the output devices within the interior of the AV” “The AV 200 can include a sensor array 205 that can provide sensor data 207 to an on-board data processing system 210. As described herein, the sensor array 205 can include any number of active or passive sensors that continuously detect a situational environment of the AV 200. For example, the sensor array 205 can include a number of camera sensors (e.g., stereoscopic cameras), LIDAR sensor(s), proximity sensors, radar, and the like. The data processing system 210 can utilize the sensor data 207 to detect the situational conditions of the AV 200 as the AV 200 travels along a current route”);
a processor operably coupled to the first sensor and the automated driving system, the processor being configured to calculate a vehicle path plan based on the driving environment of the vehicle and local infrastructure information (Paragraph 0034, “In one implementation, the route planner 122 can specify route segments 131 of a planned vehicle path which defines turn by turn directions for the vehicle 10 at any given time during the trip. The route planner 122 may utilize the sensor interface 110 to receive GPS information as sensor data 111. The vehicle control 128 can process route updates from the route planner 122 as commands 85 to progress along a path or route using default driving rules and actions”); and
a subliminal sensory system operably coupled to the processor (Paragraphs 0010 and 0040, “The AV 200 can include a sensor array 205 that can provide sensor data 207 to an on-board data processing system 210”);
wherein the processor is structured to control the subliminal sensory system to subliminally provide information about the operational status of the vehicle to a passenger based on the vehicle path A sensory stimulation system is disclosed that provides sensory stimulation outputs responsive to or preemptive of maneuvers by the autonomous vehicle (AV)… the sensory stimulation system can provide a sub-conscious or unconscious learning atmosphere within the passenger interior of the AV that can prevent motion sickness and/or provide preemptive feedback to riders such that habitual vestibular responses by the riders to outputted stimulations can be developed”).

16.	Regarding claim 13, Sweeny further teaches a system wherein the processor is structured to control the subliminal sensory system to provide a visual representation of an anticipated force on the passenger based on the vehicle path plan (Paragraph 0011, “The output devices can include visually perceptive devices, such as a light bar visible within an interior of the AV. The light bar can be included to circumscribe at least a portion of the interior passenger compartment (e.g., around the ceiling of the interior, and/or around a mid-plane just below the windows) and can provide visual stimulation based on each acceleration, braking, or change of direction action performed by the AV, or combination thereof. The light bar can include multi-colored light elements which can be controlled by the sensory stimulation system to dynamically generate colors and brightness for respective portions of the light bar to indicate each of the maneuvers”).

17.	Regarding claim 14, Sweeny further teaches a system wherein the processor is structured to control the subliminal sensory system to provide a representation of an object proximate to the vehicle based on the driving environment detected by the second sensor (Paragraphs 0010, 0011 and 0042, “The data processing system 210 can provide the processed sensor data 213—identifying such obstacles and road hazards—to the AV control system 220, which can react accordingly by operating the steering, braking, and acceleration systems 225 of the AV 200 to perform low level maneuvering”, For each maneuver, the sensory stimulation system can generate a set of sensory stimulation outputs to provide a rider of the AV with sensory indications of the maneuver, and output the set of sensory stimulation outputs via the output devices within the interior of the AV”, “The light bar can include multi-colored light elements which can be controlled by the sensory stimulation system to dynamically generate colors and brightness for respective portions of the light bar to indicate each of the maneuvers”).

18.	Regarding claim 15, Sweeny further teaches a system wherein the subliminal sensory system is a lighting system provided in an interior of the vehicle and the processor is structured to control color, intensity, or apparent motion of the lighting system to provide information about the operational status of the vehicle to the passenger (Paragraph 0011, “The output devices can include visually perceptive devices, such as a light bar visible within an interior of the AV. The light bar can be included to circumscribe at least a portion of the interior passenger compartment (e.g., around the ceiling of the interior, and/or around a mid-plane just below the windows) and can provide visual stimulation based on each acceleration, braking, or change of direction action performed by the AV, or combination thereof. The light bar can include multi-colored light elements which can be controlled by the sensory stimulation system to dynamically generate colors and brightness for respective portions of the light bar to indicate each of the maneuvers”).

19.	Regarding claim 16, Sweeny further teaches a system wherein the subliminal sensory system is a sound system provided in an interior of the vehicle and the processor is structured to control pitch, volume, or apparent origin of an output of the sound system to provide information about the operational status of the vehicle to the passenger (Paragraph 0059, “The sensory stimulation system 300 can utilize the control system data 309 to generate stimulation commands 322 for other output systems 390, such as the audio system 395… The audio system 395 can be implemented with the AV's manufacturer installed speaker sets or as an independent speaker set. In some aspects, the audio system 395 can be utilized in conjunction with other output devices of the sensory stimulation system 300 to indicate instant maneuvers to be performed by the AV (e.g., via output jingles, directional tones, or speech)”).

20.	Regarding claim 17, Sweeny further teaches a system the subliminal sensory system is a haptic system provided in the vehicle and the processor is structured to control operation of the haptic system to provide information about the operational status of the vehicle to the passenger (Paragraph 0014, “As the AV travels along the current route, the sensory stimulation system can operate the controllable seats to provide haptic stimulation”).

Claim Rejections - 35 USC § 103
21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

23.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeny in view of Aarts (US Patent Publication No. 20190357834).

24.	Regarding claim 7, Sweeny further teaches a system wherein the sound system is structured to communicate with the processor (Paragraph 0059, “The sensory stimulation system 300 can utilize the control system data 309 to generate stimulation commands 322 for other output systems 390, such as the audio system 395… The audio system 395 can be implemented with the AV's manufacturer installed speaker sets or as an independent speaker set. In some aspects, the audio system 395 can be utilized in conjunction with other output devices of the sensory stimulation system 300 to indicate instant maneuvers to be performed by the AV (e.g., via output jingles, directional tones, or speech)).
Sweeny does not teach that the sound system is a personal sound device worn by the passenger and structured to wirelessly communicate with the processor.
Aarts teaches a sound system is a personal sound device worn by the passenger and structured to wirelessly communicate with the processor (Aarts Paragraph 0008, “In the case of feedback to the driver, the feedback may be presented, in a haptic manner by a tactile device embedded within the steering wheel of the vehicle, armrest, seat, gear shift, etc.), or embedded within a wearable device worn by the driver, vibratory alerts presented on a wearable or mobile device possessed by the driver or in structures of the vehicle. In addition to, or in lieu of tactile feedback, the feedback to the driver may be presented visually using a vehicle display screen or dashboard (or via user interface functionality of the wearable or mobile device) with text or warning lights, or via eyewear (e.g., Google glass), and/or audibly (e.g., using a headset, vehicle speaker, or beep or buzzard of the driver's wearable device and/or mobile device)”, this mean that the sound system may be a wireless wearable device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the Sweeny to incorporate the teachings of Aarts of the sound device being a wireless personal wearable electronic device. Doing so would allow for each individual passenger to have a more personalized subliminal sensory response according to what best suits their need instead of having the same response for all passengers. The wireless nature of the device would increase comfort and avoid the hassle of wires.

25.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeny in view of Krueger (US Patent Publication No. 20110282130).

26.	Regarding claim 18, Sweeny teaches a system for promoting passenger trust and to mitigate motion sickness in a vehicle for use in conjunction with an electronic device, the system comprising a first sensor structured to detect an operational status of the vehicle (Paragraphs 0010 and 0040, “The sensory stimulation system can receive inputs indicating the AV's current speed, a current route traveled by the AV, and an immediate action plan (e.g., indicating immediate actions to be performed by the AV, such as changing lanes or braking). Additionally or alternatively, the sensory stimulation system can include a number of sensors, such as an accelerometer and/or gyroscopic sensor, to reactively determine the maneuvers of the AV. For each maneuver, the sensory stimulation system can generate a set of sensory stimulation outputs to provide a rider of the AV with sensory indications of the maneuver, and output the set of sensory stimulation outputs via the output devices within the interior of the AV” “The AV 200 can include a sensor array 205 that can provide sensor data 207 to an on-board data processing system 210. As described herein, the sensor array 205 can include any number of active or passive sensors that continuously detect a situational environment of the AV 200. For example, the sensor array 205 can include a number of camera sensors (e.g., stereoscopic cameras), LIDAR sensor(s), proximity sensors, radar, and the like. The data processing system 210 can utilize the sensor data 207 to detect the situational conditions of the AV 200 as the AV 200 travels along a current route”); and
a processor operably coupled to the first sensor (Paragraphs 0010 and 0040, “The AV 200 can include a sensor array 205 that can provide sensor data 207 to an on-board data processing system 210”);
wherein the processor is structured to communicate with the electronic device and control the electronic device to subliminally provide information about the operational status of the vehicle to the passenger (Paragraph 0009, “A sensory stimulation system is disclosed that provides sensory stimulation outputs responsive to or preemptive of maneuvers by the autonomous vehicle (AV)… the sensory stimulation system can provide a sub-conscious or unconscious learning atmosphere within the passenger interior of the AV that can prevent motion sickness and/or provide preemptive feedback to riders such that habitual vestibular responses by the riders to outputted stimulations can be developed”).
Sweeny does not teach that the electronic device is a personal electronic device of the user and that the processor is structured to wirelessly communicate with the personal electronic device.
Krueger teaches that the electronic device is a personal electronic device of the user and that the processor is structured to wirelessly communicate with the personal electronic device (Krueger Paragraph 0058, “The embodiment 380 in FIG. 4 also differs from the embodiment 300 in FIG. 3 in that embodiment 380 includes wireless communication link 388 and 389 between the head set 381 and the dongle 383”, The display is a wireless headset).


27.	Regarding claim 19, Sweeny further teaches a Sweeny teaches a system for promoting passenger trust and to mitigate motion sickness in a vehicle for use in conjunction with an electronic device (Paragraphs 0010 and 0040).
	Sweeny does not teach a system wherein the processor is structured to control a display of the personal electronic device to show a graphic around an outer periphery of the display; and the processor is structured to control the color, the intensity, or the apparent motion of the graphic to provide a visual representation of an anticipated force on the passenger.
Krueger teaches a system wherein the processor is structured to control a display of the personal electronic device to show a graphic around an outer periphery of the display; and the processor is structured to control the color, the intensity, or the apparent motion of the graphic to provide a visual representation of an anticipated force on the passenger (Paragraphs 0092 and 0116, “The most obvious use for a technology to prevent SD/MS is in an environment where movement alters our normal sense of perception and visual cues such as moving in a variety of vehicles”, “Reading during Vehicular Travel. Many people become carsick when sitting in the back of a moving vehicle with reduced visual cues and increased vibration and even more still when attempting to read in this motion provocative environment. Our technology will provide strong visual cues to counteract the loss of peripheral visual cues and offset the effect of vibration in the ground transportation environment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the Sweeny to incorporate the teachings of Krueger of the electronic device being a wireless personal electronic device and controlling the graphic around an outer periphery of the display. Doing so would allow for peripheral cues to be given to the passenger which would help reduce motion sickness (Krueger Paragraph 0116).

28.	Regarding claim 20, Sweeny further teaches a system further comprising a second sensor structured to detect a driving environment of the vehicle and the processor is structured to control the color, the intensity, or the apparent motion of the lighting system to provide a visual representation of an object proximate to the vehicle based on the driving environment detected by the second sensor (Paragraphs 0010, 0011 and 0042, “The data processing system 210 can provide the processed sensor data 213—identifying such obstacles and road hazards—to the AV control system 220, which can react accordingly by operating the steering, braking, and acceleration systems 225 of the AV 200 to perform low level maneuvering”, “For each maneuver, the sensory stimulation system can generate a set of sensory stimulation outputs to provide a rider of the AV with sensory indications of the maneuver, and output the set of sensory stimulation outputs via the output devices within the interior of the AV”, “The light bar can include multi-colored light elements which can be controlled by the sensory stimulation system to dynamically generate colors and brightness for respective portions of the light bar to indicate each of the maneuvers”)
Sweeny does not teach a system wherein the processor is structured to control a display of the personal electronic device to show a graphic around an outer periphery of the display
The most obvious use for a technology to prevent SD/MS is in an environment where movement alters our normal sense of perception and visual cues such as moving in a variety of vehicles”, “Reading during Vehicular Travel. Many people become carsick when sitting in the back of a moving vehicle with reduced visual cues and increased vibration and even more still when attempting to read in this motion provocative environment. Our technology will provide strong visual cues to counteract the loss of peripheral visual cues and offset the effect of vibration in the ground transportation environment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the Sweeny to incorporate the teachings of Krueger of the electronic device being a wireless personal electronic device and controlling the graphic around an outer periphery of the display. Doing so would allow for peripheral cues to be given to the passenger which would help reduce motion sickness (Krueger Paragraph 0116).
Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI WAHAB whose telephone number is (571)272-6814.  The examiner can normally be reached on M-F 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.W./Examiner, Art Unit 3662            

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662